PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. D890695					:	
Issued : July 21, 2020						:
Application No. 29/687,242					: DECISION ON REQUEST 
Attorney Docket No. 521888US				: UNDER 37 CFR 5.25
				        
Title:  CHARGING UNIT

This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed on October 16, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The petition under 37 CFR 5.25 is DISMISSED.

37 CFR § 5.25 requires the following:

	(a)	
A listing of each foreign country in which the unlicensed patent application material was filed.
The dates on which the material was filed in each country,
A verified statement (oath or declaration) containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the  material was filed abroad through error without the required license under § 5.11 first having been obtained, and
The required fee (§ 1.17(g)).

(b) The explanation in paragraph (a) of this sec-tion must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those per-sons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings. 

The petition is dismissed as the requirements of 37 CFR 5.25(a)(3)(ii) and 37 CFR 5.25(b), have not been fully met.  

As to the requirements of 37 CFR 5.25(a)(3)(ii), the instant petition lacks a complete showing that the retroactive foreign filing license has been diligently sought after discovery of the proscribed nature of the foreign filed application, European Community Design Application 003799329 filed on March 14, 2017, in the European Union Intellectual Property Office 
(hereinafter, “EUIPO”).  As to this, it is noted that Mr. Paul Nicholson, Senior Counsel of the Trademarks, Copyright & Design group of Philip Morris International Inc., (hereinafter, “the applicant”), states that he became aware of the United States foreign filing requirement on September 18, 20191.  Yet, the instant petition under 37 CFR 5.25 was not filed until October 16, 2020.  It is noted that the petition under 37 CFR 5.25 is accompanied by copies of e-mail exchanges evidencing applicant’s discovery of the proscribed nature of the subject EUIPO application and applicant’s efforts to prepare and file the instant petition under 37 CFR 5.25. It is further noted, however, that the e-mail exchanges provided only reflect a period from September 18, 2019, until January 10, 2020.  In the January 10, 2020, exchange between Mr. Nicholson and Dr. David Longo of Oblon, McClelland, Maier & Neustadt, LLP, Mr. Nicholson instructs Dr. Longo to proceed with filing the petition under 37 CFR 5.25.  The petition under 37 CFR 5.25 was not filed until October 16, 2020, however.  The instant petition lacks a complete showing that the retroactive foreign filing license was diligently sought after discovery of the proscribed nature of the foreign filled application. The renewed petition must make a showing that the retroactive foreign filing license was diligently sought after applicant discovered that such was required but not obtained. As part of the showing required under 37 CFR 5.25(a)(3)(ii), applicant must make a further showing as to the exercise of reasonable diligence in filing the petition under 37 CFR 5.25, to include an explanation of the efforts to diligently file the petition under 37 CFR 5.25 in the period from January 10, 2020, until October 16, 2020.  Applicant must provide copies of any corroborative documentary evidence that is available to applicant.  Redaction of any portions of the documents that are not material to the inquiry under 37 CFR 5.25, is appropriate.

 As to 37 CFR 5.25(b), the petition lacks a showing that the proscribed filing was made through error. The petition was not accompanied by copies of supporting documents, such as letter of transmittal or instructions for filing relative to the proscribed application.  With due consideration of requirements of 37 CFR 5.25(b) as cited above, the renewed petition must be accompanied by a showing of facts as to the nature of the error and should include statements by those per-sons having personal knowledge of the acts regarding filing in a foreign country.  Further, the renewed petition must be accompanied by copies of any necessary supporting documents, such as letters of transmittal or instructions for filing from Mr. Nicholson or the authorized representative of the applicant, as appropriate, who authorized the filing of the proscribed application to Grünecker instructing the proscribed application to be filed2. If no written instructions for filing exists, i.e., the instructions to file were given verbally, the renewed petition must so state. 

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.  In the absence of response within two months of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a).

The renewed petition may be submitted by EFS-WEB, mail,3 hand-delivery,4 or facsimile.5  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3222.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        



















    
        
            
    

    
        1 “Declaration of Mr. Paul Nicholson”, filed on October 16, 2020, p.3.
        2 Attachment 30 that accompanied the petition is noted.  Attachment 30, appears to be a communication from Grünecker to the applicant informing the applicant that the proscribed application had been filed, rather than the letters of transmittal or instructions for filing from the applicant that is referenced in 37 CFR 5.25(b).
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.